                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

TONYA MANGELS,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )
                                                  ) Case No. 4:19-cv-00834-BP
                                                  )
AMERICAN MULTI-CINEMA, INC.,                      )
                                                  )
               Defendant.                         )


        AMENDED RULE 30(b)(6) DEPOSITION NOTICE DUCES TECUM FOR
                    AMERICAN MULTI-CINEMA, INC.

        PLEASE TAKE NOTICE that at 9:00 a.m. on April 6, 2021, at OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., 4520 Main Street, Suite 400, Kansas City,
MO 64111, pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, counsel for
Plaintiff will take the deposition of one or more representatives of American Multi-Cinema, Inc.
(hereinafter “Defendant” or “AMC” or “you” or “your” below) before a notary public or other
officer authorized by law to administer oaths either by federal law or by the law in the place of
examination. The deposition will be recorded by audiovisual and stenographic means by a court
reporter and videographer certified to record depositions, and is intended to be used for all lawful
and proper purposes, including use at trial as evidence. The deposition will begin on the date
and time listed above and will continue from time to time until completed.

                                     DEPOSITION TOPICS

         AMC is hereby commanded, pursuant to Rule 30(b)(6), to designate a corporate
representative, officer, director, managing agent, and/or other person (“Representative”) to
testify on the following matters:

       1.      The identity of every person responsible for investigating the following matters:

                    a. Any request by Plaintiff to increase her compensation prior to Plaintiff
                       filing a charge of discrimination on May 2, 2019;
                    b. Any report or complaint that Defendant discriminated or retaliated against
                       Plaintiff on any basis prior to Plaintiff filing a charge of discrimination on
                       May 2, 2019;
                    c. Plaintiff's charge of discrimination filed on or about May 2, 2019;
                    d. Any report or complaint that Defendant discriminated or retaliated against
                       Plaintiff on any basis between the date of her May 2, 2019 charge of
                       discrimination and the date of her termination on September 30, 2019;




            Case 4:19-cv-00834-BP Document 62 Filed 03/16/21 Page 1 of 4
                 e. Any belief at any time that Plaintiff may have engaged in inappropriate
                    behavior or violated a company policy prior to the date of her termination
                    on September 30, 2019;
                 f. Any belief that Michael Pursell may have engaged in inappropriate
                    behavior or violated a company policy, and that led to Mr. Pursell’s
                    written warning in 2018;
                 g. Any belief formed prior to the date of Plaintiff’s termination on September
                    30, 2019 that an AMC employee other than Plaintiff informed anyone
                    about details related to AMC's August 20, 2019 reduction in force ("RIF");
                    and/or,
                 h. Any circumstances supporting Plaintiff's termination, and that were known
                    to AMC prior to the date of Plaintiff’s termination on September 30, 2019.

(Items 1(a) though 1(d) above are referred to collectively below as the “INVESTIGATIVE
MATTERS”).

      2.      The identity of all persons interviewed in connection with investigating the
              INVESTIGATIVE MATTERS, and the general substance of those interviews.

      3.      The general nature of all files, documents, diaries, notes, journals, emails, recitals,
              statements, reports, communications, text messages, interoffice/instant messaging
              communications, recordings, and other memoranda maintained by you, your
              employees, your contractors, or your agents that concern, reference, or were
              otherwise generated in connection with your investigation into any of the
              INVESTIGATIVE MATTERS, and that have not been produced to date.

      4.      The general process through which AMC investigated the INVESTIGATIVE
              MATTERS.

      5.      The general nature and content of the analyses produced in this case at Beg Nos.
              AMC-Mangels-000150, AMC-Mangels-000197, AMC-Mangels-000198, and
              AMC-Mangels-001611, and the general nature and content of any other audits,
              reports, studies, surveys, spreadsheets, evaluations, or guidance generated by you
              (or any third party hired by you) since May 2, 2009, and that reference or reflect
              any effort by you to collectively assess: (1) the overall monetary value of the
              Vice-President level positions within AMC, or (2) the overall compensation
              collectively paid to male and female Vice Presidents at AMC. (This topic is not
              intended to cover isolated, periodic analyses of individual, Vice-President roles if
              they were considered on an ad-hoc basis.)

      6.      The nature and general content of any internal and external complaints of sex
              discrimination, unequal pay based on sex, or retaliation based on the same, from
              employees who work at AMC’s theatre support center (HQ), filed between
              1/1/2014 - 12/31/2019.




                                       2
           Case 4:19-cv-00834-BP Document 62 Filed 03/16/21 Page 2 of 4
                               DUCES TECUM REQUESTS

      Pursuant to Rule 30(b)(2) and Rule 34, AMC is requested to produce the following
documents and things at the time of the deposition:

      1.      All documents not already produced to date that your designee(s) intend to
              reference, discuss, and/or rely upon while testifying in response to the topics
              specified above.


                                          Respectfully submitted,

                                          BEAVER LAW FIRM, LLC

                                          /s/ Chad C. Beaver
                                          ___________________________________
                                          Chad C. Beaver        MO Bar No. 54141
                                          (816) 226-7750 | Office
                                          (816) 817-0540 | Fax
                                          cbeaver@beaver-law.com
                                          1600 Genessee Street, Suite 920
                                          Kansas City, Missouri 64102
                                          ATTORNEYS FOR PLAINTIFF




                                       3
           Case 4:19-cv-00834-BP Document 62 Filed 03/16/21 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2021, a copy of the above and foregoing document was

served by:

   (_X_) Filing it with the Court’s CM/ECF system;
   (__) U.S. Mail, postage-prepaid;
   (__) Facsimile;
   (__) Email;
   (__) Federal Express; and/or,
   (__) Hand delivery, upon:

Kerri S. Reisdorff
Chris R. Pace
AnnRene Coughlin
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64111
(816) 471-1301
(816) 471-1303 (Facsimile)
kerri.reisdorff@ogletree.com
chris.pace@ogletree.com
annrene.coughlin@ogletree.com
ATTORNEYS FOR DEFENDANT

                                           /s/ Chad C. Beaver
                                           _________________________________________
                                           ATTORNEYS FOR PLAINTIFF




                                         4
             Case 4:19-cv-00834-BP Document 62 Filed 03/16/21 Page 4 of 4
